CHRISTIAN, Judge.
By way of habeas corpus appellant sought release from jail. He appeals from an order remanding him.
Appellant questions the constitutionality of the zoning ordinance of the city of Dallas. A section of the ordinance similar in purpose and effect to the section here involved was upheld by the Supreme Court in Lombardo v. City of Dallas, 73 S. W. (2d) 475. The contentions there made were substantially the same as those presented in the present case.
The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.